Citation Nr: 0431818	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-20 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
December 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which granted service connection for 
schizophrenia, paranoid type, and assigned a 50 percent 
rating.  The veteran perfected an appeal as to the disability 
rating assigned.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  


FINDING OF FACT

The medical and other evidence indicates that the veteran's 
schizophrenia, paranoid type is manifested by symptoms 
including depression, auditory hallucinations, and suicidal 
and homicidal ideations.  These symptoms are largely 
controlled by medication.  This symptomatology is productive 
of occupational and social impairment of no more than reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
schizophrenia, paranoid type, which is currently evaluated as 
50 percent disabling.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the November 
2002 Statement of the Case (SOC) and the November 2003 
Supplemental Statement of the Case (SSOC).  

Crucially, the Board finds that a January 2002 letter from 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim.  This letter advised the veteran of 
the provisions relating to the VCAA, to include advising him 
that he could provide medical evidence in support of his 
claim.  Specifically, he was advised that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for the claimed condition.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21- 
4142), copies of which were enclosed with the letter.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  This 
is the situation here.  In November 2001, the veteran filed a 
claim for service connection for a psychiatric disability.  
He was provided a VCAA notice regarding this claim by means 
of the January 2002 letter.  In a July 2002 rating decision, 
service connection was granted for schizophrenia, paranoid 
type.  The veteran filed a NOD as to the assigned rating.  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claim for an 
increased initial rating.  That is, because the veteran was 
provided with adequate VCAA notice in January 2002 in regard 
to his initial service connection claim, VA is not required 
to provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  
See 38 U.S.C.A. 7104(c) [the Board is bound in its decisions 
by precedent opinions of the chief legal officer of VA].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in July 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and a report of recent VA examination, which 
will be described below.  

The veteran and his representative have not identified any 
outstanding evidence.  In this regard, the Board notes that 
during the April 2004 Travel Board hearing the representative 
indicated that the veteran had been hospitalized twice since 
his VA examination in June 2002 and questioned whether 
records from these hospitalizations were associated with the 
claims file.  Upon review, the Board notes that VA medical 
records currently associated with the claims file include 
summaries of two hospitalizations, one in August and 
September 2002 and another in November and December 2002.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted above, the veteran provided testimony in support of his 
claim at a travel Board hearing which was chaired by the 
undersigned in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Specific rating criteria  

The veteran's schizophrenia, paranoid type, is evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2003).  

Diagnostic Code 9203, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9203 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records show that the veteran was treated for 
psychosis in service.  He was hospitalized in July 2001 due 
to paranoia and homicidal and suicidal ideation.  He filed a 
claim for service connection in November 2001.

The veteran was afforded a VA examination in June 2002.  It 
was noted that he was hospitalized during service and was 
diagnosed with schizophrenia, paranoid type in May 2002.  He 
indicated that he regularly attended psychiatric counseling 
and was compliant with his medications.  He reported that he 
heard voices occasionally and had occasional paranoid 
ideations.  He felt that his symptoms had improved, but not 
completely.  He indicated that he felt close to his family.  
It was noted that the veteran had a history of persecutory 
delusions and auditory hallucinations which had decreased 
considerably in intensity with treatment.  He was mildly 
withdrawn, but denied any suicidal or homicidal thoughts.  
His ability to maintain minimal personal hygiene was 
adequate.  He was oriented in all spheres.  There was no 
complaint of memory loss or impairment.  He denied obsessive 
or ritualistic behavior.  His speech was coherent and 
logical.  He did not have any depressive feelings and his 
anxiety symptoms were under control.  He was currently 
sleeping well.  He had recurrent feelings of paranoia and 
fears that people were going to harm him, which was 
distracting.  The diagnosis was schizophrenia, paranoid type.  
A global assessment of functioning (GAF) of 50-52 was noted.  

In a July 2002 rating decision, the RO granted service 
connection for schizophrenia, paranoid type and assigned a 50 
percent rating, effective December 22, 2001.  

VA medical records indicate that the veteran was hospitalized 
from August 30, 2002, to September 12, 2002 and again from 
November 28, 2002, to December 13, 2002.  When admitted to 
the hospital in August 2002, he complained of hearing voices 
saying that his life was not worth living and telling him to 
kill his mother.  It was noted that he had been denied a 
vehicle registration approximately three weeks prior and that 
this had placed an increased stress on his life, triggering 
auditory hallucinations.  The veteran's hospital course 
included medications for his depressive symptoms as well as 
suicidal and homicidal ideations.  His GAF score at the time 
of discharge was 70.  

The veteran was admitted again to a VA medical facility in 
November 2002 for psychosis with suicidal and homicidal 
ideations.  He stated that he had recently been having 
trouble with his "imagination."  His GAF score on admission 
was 45.  Mental status examination found that his mood was 
"okay" and that his affect had decreased range and 
intensity, but was otherwise within normal limits.  The 
record shows that the veteran responded well to a gradual 
increase in his medication and was discharged with a final 
diagnosis of chronic paranoid schizophrenia.  His GAF score 
was 60 at discharge.  

Thereafter, VA treatment records reflected improvement in the 
veteran's symptoms.  In December 2002, he reported that his 
hospitalization was very helpful and that the voices had 
decreased in intensity and frequency.  He also stated that 
his mood and anxiety were better.  In February 2003, he 
reported that he was doing much better and felt that his 
medications were working.  He said the voices were much 
decreased and he no longer had paranoia or homicidal 
ideations towards his mother.  Mental status examination in 
November 2003 revealed that he had euthymic mood and 
appropriate affect.  He was oriented in all spheres.  Short 
and long-term memory were intact.  His thoughts were clear 
and goal directed.  He had no suicidal or homicidal ideation, 
delusions or paranoia, or auditory or visual hallucinations.  

In a November 2003 rating decision, the RO assigned a 
temporary total disability rating from August 30, 2002, to 
December 31, 2002, based on the aforementioned 
hospitalizations.  The 50 percent rating was resumed, 
effective from January 1, 2003.  

In April 2004, the veteran testified that he was currently 
working full-time as a photographer on river-boat cruises.  
He stated that he had worked there for the past year and that 
the job had enhanced his social life.  He indicated that he 
lived with his mother, sister, aunt, and cousin, and that he 
was close with his family.  He indicated that his social 
activities included going to movies and socializing with his 
family and co-workers.  He felt that his symptoms had stayed 
the same since service.  He indicated that he had heard one 
voice recently and had had some disturbing thoughts.  See 
April 2004 hearing transcript.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's schizophrenia is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9203 [schizophrenia, paranoid 
type] (2003).  Although Diagnostic Code 9203 pertains 
specifically to schizophrenia, paranoid type, with the 
exception of eating disorders, all mental disorders, 
including schizophrenia and other psychotic disorders, are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9203. 

Schedular rating

The veteran's service-connected psychiatric disability is 
currently evaluated as 
50 percent disabling.  As explained in the law and 
regulations section above, such a rating is indicative of 
occupational and social impairment with reduced reliability 
and productivity.   

With reference to the criteria for the next higher 70 percent 
evaluation the Board has carefully reviewed the evidence in 
order to determine whether the veteran's psychiatric 
symptomatology approximates that which is listed in the 
rating schedule.  

While the June 2002 VA examination noted recurrent feelings 
of paranoia, the veteran reported that his auditory 
hallucinations had decreased in intensity with treatment.  
Objective evaluation showed that he was oriented in all 
spheres and had no evidence of memory loss, obsessive or 
ritualistic behavior, illogical speech, or depressive 
feelings.  His anxiety symptoms were considered under 
control.  The GAF score was 50-52, which as explained above 
is borderline between severe and moderate symptomatology.     

Subsequently, the veteran was hospitalized on two occasions 
after experiencing active psychosis.  [The Board notes that 
the veteran has already been awarded a temporary total 
disability rating based on these periods of hospitalization.]  
The Board has paid careful attention to these periods of 
exacerbation.  It appears that in each instance the veteran's 
symptomatology improved markedly with medical treatment.  As 
an example, his GAF score at the time of discharge from the 
most recent hospitalization was 60, which although still 
moderate demonstrated an improvement over the GAF of 50-52 
assigned in June 2002. 

Thereafter, it appears that psychotropic medications have 
been shown to have greatly reduced his symptoms of 
depression, auditory hallucinations, and suicidal and 
homicidal ideations.  A February 2003 progress note indicated 
that the veteran's auditory hallucinations were much reduced 
and that he no longer had paranoia or homicidal ideations 
towards his mother.  Mental status examination in November 
2003 revealed normal findings.  During his April 2004 
hearing, the veteran, himself, acknowledged that his 
psychiatric symptoms were much better due to his medications.  
He reported that he was currently employed full-time and 
described an active social life.  

Based on the above evidence, the Board concludes that the 
veteran's psychiatric symptomatology does not warrant an 
increased rating.  It appears from the medical and other 
evidence of record, including the veteran's hearing 
testimony, that he experienced a difficult time from mid 
2001, when he was in service, until late 2002, during which 
time he was hospitalized on three occasions due to 
schizophrenia.  Since that time, although he undoubtedly 
continues to experience problems with his service-connected 
schizophrenia, his symptomatology has evidently stabilized 
with prescribed medications.  He holds a full time job, 
evidently without many problems, and he appears to get along 
well with others. 

The evidence of record thus does not show that there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
mood, due to such symptoms as suicidal ideation, obsessional 
ritual which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately an effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships which would warrant a 70 percent rating.  The 
veteran has endorsed none of these symptoms recently.  In 
this connection, the Board observes that the medical evidence 
does not suggest, and the veteran has not contended, that 
there are other symptoms which should be considered.  Cf. 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].   Therefore, the Board finds 
that the criteria for a disability rating in excess of 
50 percent are not met.  

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the manifestations of the veteran's 
service-connected psychiatric disability more closely 
approximate those required for a higher rating.  

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the record reflects that the veteran was 
hospitalized twice for active psychosis since he left 
military service.  However, as described elsewhere in this 
decision, the RO granted a temporary total 100 percent rating 
for that period 
[i.e. from August 30, 2002 to January 1, 2003].  For the 
remainder of the time since the veteran left military 
service, from December 2001 to the present, there appears to 
be no evidence that the level of severity of the veteran's 
schizophrenia has approached that which would allow for the 
assignment to a higher rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.  

Conclusion

In short, for the reasons shown above, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to a rating in excess of 50 percent 
for schizophrenia, paranoid type.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected schizophrenia, paranoid type, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



